Citation Nr: 0637737	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Newark, New Jersey


THE ISSUE

Whether the veteran's son may be recognized as a "helpless 
child" of the veteran, on the basis of permanent incapacity 
for self-support prior to attaining the age of 18, for the 
purpose of entitlement to dependency and indemnity 
compensation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.  He died in November 1959.  The appellant is the 
veteran's son.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The appellant was born in September 1956 and his 18th 
birthday was in September 1974.

2.  At the time of the appellant's 18th birthday, he did not 
suffer from a physical or mental defect rendering him 
permanently incapable of self-support.




CONCLUSION OF LAW

The appellant is not a helpless child of the veteran within 
the meaning of the law.  38 U.S.C.A. § 101(4) (West 2002); 38 
C.F.R. §§ 3.57, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duties to notify and assist claimants.  Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letters dated in August 2003 and May 2005, after initial 
consideration of the claim (the timing of the will be 
addressed below), VA advised the appellant of the essential 
elements of the VCAA.  In the August 2003 letter, VA informed 
the appellant of the evidence necessary to establish himself 
as a "helpless child" of the appellant prior to his 18th 
birthday.  VA was very specific in telling him both the 
evidence necessary and the types of evidence he could use to 
establish that fact.  In the May 2005 letter, VA reiterated 
the evidence necessary to establish oneself as a "helpless 
child."  VA also informed the appellant that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate the claim, but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a government agency.  The appellant was also 
told that if he had any evidence in his possession that 
pertained to the claims, he should send it to VA.  

As noted above, the August 2003 and May 2005 VCAA letters 
were issued after the initial determination of the claim on 
appeal; however, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The appellant has had an 
opportunity to respond to the VCAA letter, to include 
providing testimony at an RO hearing, supplement the record, 
and participate in the adjudicatory process after the notice 
was given.  The claim was subsequently readjudicated in July 
2006 and August 2006, when supplemental statements of the 
case were issued.  For these reasons, the appellant has not 
been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A letter addressing the 
relevant elements was issued to appellant in the July 2006 
supplemental statement of the case. 

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained records from the Social 
Security Administration.  The appellant attempted to get 
records from a private prepatory school.  The school wrote a 
letter to VA stating that it had a fire 1983 and that any 
records back when the appellant was there were destroyed.  
The appellant has submitted private records from his 
childhood and his high school transcript.  VA has not 
provided an examination in connection with the claim; 
however, such was not necessary, as the appellant's claim 
does not meet the statutory requirements for entitlement to a 
VA examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2006).

The Board therefore finds that VA has satisfied its duties to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Helpless Child

The appellant has filed a claim seeking dependency and 
indemnity compensation benefits based on the veteran's death.  
Such benefits are available only to certain survivors of 
deceased veterans, including a "child" of the veteran.  38 
U.S.C.A. § 1310 (West 2002).  The term "child" includes a 
person who is unmarried and under the age of 18, or who, 
before attaining the age of 18 years, became permanently 
incapable of self-support, or who is between the ages of 18 
and 23 and pursuing a course of instruction in an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57.  The appellant is over the age of 18, and thus it must 
shown that he is a helpless child to be considered a child of 
the veteran (i.e., that he became permanently incapable of 
self-support by the age of 18).

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support. 

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established. 

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases [it] should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends. 

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356; see also Dobson v. Brown, 4 Vet. App. 443 
(1993).

During the June 2006 Decision Review Officer hearing, the 
appellant's representative asserted that the appellant should 
have been diagnosed as being learning disabled at a young 
age.  He noted that the records showed the appellant was 
determined to be disabled from the age of 24.  The 
representative stated that the appellant had graduated from 
high school with a rank of 219 out of 220 students.  He 
stated the appellant had provided sworn statements that he 
began having problems as early as the third grade.  The 
appellant had to be held back in school at that time.  It was 
noted the appellant's mother had taken the appellant to 
mental health clinics when he was a child, which occurred 
when the appellant was approximately seven or eight years 
old.  The representative noted that this occurred in the 
1960's, when schools were not quick to identify learning 
disabilities.  

The appellant testified that his mother had taken him to a 
prepatory school, where he underwent testing.  He estimated 
that this occurred when he was 10 years old.  He stated he 
attended that school but then had to go back to public school 
because his mother could not afford the tuition at the 
private school.  The appellant testified that after he 
graduated high school, he went to work and joined the Marine 
Corps Reserve.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
finding that the veteran meets the criteria for a "helpless 
child."  The medical evidence does not reflect, and the 
appellant does not contend, that prior his 18th birthday, he 
had a chronic physical disability which rendered him 
permanently incapable of self-support.  Rather, the appellant 
contends that prior to his 18th birthday, he had a learning 
disability that essentially rendered him permanently 
incapable of self-support.  The high school transcript shows 
that the appellant had poor grades in school; however, he was 
still able to graduate high school.  He then worked after he 
graduated and was in the Marine Corps reserve from 1975 to 
1978.  Thus, his working and joining the Marine Corps reserve 
occurred after he turned 18.  While it appears the appellant 
was unable to hold a job for very long and that he was 
discharged from the reserves possibly for psychiatric 
concerns, such occurred after he turned 18.  

The records from the Social Security Administration show that 
the veteran reported he began drinking when he was 12 years 
old.  In another record, he stated he began drinking when he 
was 16 years old.  He stated that in his upper teens, he 
would drink until he passed out.  Additionally, the evidence 
shows that the appellant has been in trouble with the law 
since graduating high school.  He had his first psychiatric 
hospitalization in 1981, when the appellant was 23 years old.  
The Social Security Administration has determined that the 
appellant became disabled as of 1982 due to schizophrenic 
disorder, paranoid type.  None of the records from the Social 
Security Administration are dated prior to the veteran's 18th 
birthday.  They also fail to establish that the veteran was 
incapable of self-support prior to his 18th birthday, even 
based upon the history he reported in those records.  

There are some medical records dated prior to the appellant's 
18th birthday.  They show that the family was in counseling 
in 1970 based upon behavior the appellant's sister was 
exhibiting, although it was noted that the appellant's mother 
had two, hard-to-handle children.  It appears that the other 
child was the appellant.  However, there was nothing in those 
treatment records that would indicate the appellant was 
permanently incapable of self-support at that time.  

No medical professional has indicated that appellant was 
permanently incapable of self-support by age 18.  Even 
accepting the veteran's statements and testimony as true, 
such does not establish that the appellant was permanently 
incapable of self-support by age 18.  The veteran's argument 
is based upon his having a learning disability.  A learning 
disability does not necessarily mean that a person is 
incapable of supporting oneself.  While the appellant clearly 
had difficulties in school before age 18, there is no 
persuasive evidence that he had chronic mental or physical 
defects of a magnitude as would render him permanently 
incapable of self support by age 18.  Hence, the appellant 
may not be considered a helpless child of the veteran for the 
purpose of receiving VA dependency and indemnity compensation 
benefits.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that he is a helpless child of the veteran.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The veteran's son may not be recognized as a "helpless 
child" on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 for the purpose of 
entitlement to dependency and indemnity compensation.



________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


